UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6644



DWAYNE SYLVESTER BARBER,

                                           Petitioner - Appellant,

          versus


WARDEN, Buckingham Correctional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-988)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dwayne Sylvester Barber, Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dwayne Sylvester Barber seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).    We have reviewed the record and the

district court’s opinion and find no reversible error.   We further

note that Barber’s response to the Commonwealth’s motion to dismiss

was filed in the record and was addressed by the district court’s

opinion.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.     See

Barber v. Warden, No. CA-99-988 (E.D. Va. filed Apr. 14, 2000;

entered Apr. 17, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2